ORDER
PER CURIAM.
In this workers’ compensation case, employer General Motors Corporation, appeals from the final award of the Labor and Industrial Relations Commission affirming an award of permanent total disability, temporary total disability, past medical and future medical to the claimant, Judith Keifer, and finding no Second Injury Fund liability.
*870We have reviewed the parties’ briefs and the record on appeal and find the claims of error to be without merit. The Commission’s award is supported by competent and substantial evidence on the whole record and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum, for their information only, explaining the reasons for our decision.
The award is affirmed pursuant to Rule 84.16(b).